ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/24/2021 has been entered. Claims 21-23, 25-29, 31-36, 38, 39 are pending.
Reasons for Allowance
Claims 21-23, 25-29, 31-36, 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-23, 25, 26, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 21, and at least in part, because claim 1 recites the limitations: 	“wherein the second processing components comprise instances of a subset of fewer of the first processing components in the controller canister, wherein the controller and the 
The aforementioned limitations in combination with all remaining limitations of claim 21, are believed to render said claim 21 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claim 27, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 27, and at least in part, because claim 27 recites the limitations: 	“wherein the controller canister and the expansion canister each have an upper end and a lower end with respect to a vertical orientation in which the controller canister and the expansion canister are stacked, wherein a printed circuit board of the controller canister is positioned at the upper end of the controller canister and a printed circuit board of the expansion canister is positioned at the lower end of the expansion canister”.
The aforementioned limitations in combination with all remaining limitations of claim 27, are believed to render said claim 27 
Regarding claims 28, 29, 31-33, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 28, and at least in part, because claim 28 recites the limitations: 	“wherein the first expansion canister processing components comprise instances of a subset of fewer of the first controller canister processing components in the first controller canister, wherein the first controller canister and the first expansion canisters comprise separate structures having dimensions to contain the first controller canister processing components and the first expansion processing components, respectively, wherein the controller canister occupies a greater volume of the first enclosure and has a greater vertical height than the first expansion canister, wherein the first controller canister includes lanes connected to a switch to connect to a first host interface to communicate with a connected host and, wherein the first expansion canister does not include a second host interface”.
The aforementioned limitations in combination with all remaining limitations of claim 28, are believed to render said claim 28 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 34-36, 38, 39, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 34, and at least in part, because claim 28 recites the limitations: 	“wherein the expansion canister processing components comprise instances of a subset of fewer of the controller canister processing components in the controller canister, wherein the controller canister includes lanes connected to a switch to connect to a first host interface to communicate with a connected host and, wherein the expansion canister does not include a 
The aforementioned limitations in combination with all remaining limitations of claim 34, are believed to render said claim 34 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571)272-2949.  The examiner can normally be reached on Monday - Friday, 900am-530pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent 
/Zhengfu J Feng/Examiner, Art Unit 2835April 1, 2021

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835